DAVID A. NELSON, Circuit Judge,
dissenting.
Because it does not seem to me that the plaintiffs made out a case that could properly be submitted to the jury, I respectfully dissent.
The $157,000 life insurance coverage written by insurers other than defendant Monumental was “whole” life, the premiums for which remained the same as the insured grew older. The $20,000 coverage under the group policy issued by defendant Monumental, on the other hand, was “term” insurance, the premiums for which increased each time the insured entered a new age bracket. Thus in 1981 there was a 30% increase in Mr. Finch’s premium for the Monumental coverage — and notwithstanding the fact that he had contracted cancer a few years earlier, Mr. Finch had been moved to write the insurance company a letter stating that if the premium increase was because of age, “I may choose to discontinue coverage.”
A decision to drop the relatively small and increasingly expensive Monumental coverage would not have been irrational; term insurance is cheap for young people and expensive for old people, and with his cancer in remission, Mr. Finch might very well have decided that his Monumental coverage was not worth what it had come to cost.
Mr. Finch was not unaware of the cost. He knew what the dollar amount of the premium had been in the past, at least, just as he knew that it was necessary to pay the premium every quarter if he wanted to maintain his coverage.
It is uncontested that Mr. Finch failed to write a check for the quarterly premium due February 1, 1983. There are at least two possible reasons for this: he may have chosen to discontinue the term coverage, just as he said he might, and it is also possible that he had not received any of the insurance company’s four separate notices and had forgotten, as a result, that the premium was due. It was incumbent upon the plaintiffs to present evidence from which the jury could logically conclude that the latter explanation for Mr. Finch’s failure to pay the premium was the correct one. I am not persuaded that the plaintiffs sustained that burden.
The mere fact that premium notices had been sent Mr. Finch in the past does not necessarily mean that in the absence of such a notice he would have forgotten that a premium was due; Mr. Finch had “a mind like a catalog,” after all, and he had long been accustomed to writing premium checks every three months. Any inference that Mr. Finch needed to be reminded to pay the quarterly premium would have been weak at best.
The further inference that Mr. Finch received neither the initial premium notice nor any of the three follow-up notices is weaker still. Even if the initial computer-generated notice was stuffed in the wrong envelope by mistake, it would have been a truly extraordinary coincidence for every one of the follow-up notices to have miscarried as well. It was established that Mr. Finch’s name remained in the memory of the computer along with the names of the other members of the insured group, and it *1434was established that most of the other members of the group did in fact pay the quarterly premium due February 1, 1983. I think it would be pure speculation to suppose that Mr. Finch failed to pay the premium because he received none of his four notices, rather than because he thought the premium had become too high in relation to the amount of coverage it paid for.
It is not proper, under Tennessee law, “for the jury to be permitted to speculate as to which of several equally logical inferences might be drawn from proven facts. The burden is on the Plaintiff to establish by competent evidence facts from which the logical inference ... to be drawn, and that alone, is in favor of the Plaintiff’s contentions.”
Nashville, Chattanooga and St. Louis Railway v. Crawford, 39 Tenn.App. 37, 281 S.W.2d 69, 74 (1954). The fact that Mr. Finch failed to pay the premium did not, of itself, establish the reason for his failure to pay it. It is at least as logical to suppose that he threw the insurance company’s notices away as to suppose that he never received any of them. The plaintiffs not having shown that the latter inference is the only one that can logically be drawn from the fact of non-payment, I would reverse the judgment of the trial court and direct entry of judgment in favor of the defendant insurance company.